COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-15-00012-CV


ARTURO F. DE LA MORA                                                APPELLANT

                                        V.

NORMA E. DE LA MORA                                                   APPELLEE


                                     ----------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2011-20611-158

                                     ----------

                        MEMORANDUM OPINION1

                                     ----------

      Appellant Arturo F. De La Mora, pro se, attempts to appeal the trial court’s

December 16, 2014 ruling on a motion to enforce a divorce decree. On January

9, 2015, we notified Appellant of our concern that we lacked jurisdiction over his

appeal because the trial court clerk had informed us that the trial judge had not

signed an order, and we informed Appellant that because it appeared there was

      1
       See Tex. R. App. P. 47.4.
no final judgment or order subject to appeal, his notice of appeal was premature.

See Tex. R. App. P. 26.1(a), 27.1(a). We further informed Appellant that unless

he or any party desiring to continue the appeal furnished this court with a signed

copy of the order that he seeks to appeal by January 29, 2015, we would dismiss

the appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f), 44.3,

44.4(a)(2). We have received no response to our letter, nor have we received a

copy of a signed order from the trial court in this case. We have also confirmed

with the trial court clerk that no final order has been signed.

      The general rule, with a few exceptions, is that an appeal may be taken

only from a final judgment. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195

(Tex. 2001). Interlocutory orders may be appealed only if allowed by statute.

Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001). Here, the

trial court has not signed an appealable interlocutory order or a final judgment.

Therefore, we dismiss the appeal for want of jurisdiction. See Tex. R. App. P.

42.3(a), 43.2(f).

                                                     PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: March 12, 2015




                                          2